DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Claims:
Please cancel claims 30-39.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a method comprising: 
 	providing an ink that is a metal-salt-based solution that is substantially particle-free and includes a metal salt comprising a first metal characterized by a bulk resistivity; 
 	inkjet printing a first pattern of the ink on a substrate; and 
 	exposing a first region of the first pattern to a plasma that converts the ink in the first region into a substantially homogeneous first material comprising 
 	(1) a framework of the first metal having a resistivity substantially equal to the bulk resistivity and 


5.	U.S. Patent application publication number 2016/0168715 to Ma et al. disclosed a similar invention (see Office Correspondence sent on 04/28/2021). Unlike in the instant application, Ma et al. are silent about “a plurality of voids that is substantially uniformly distributed through the thickness of the first region, wherein the first material has an effective resistivity that is greater than the bulk resistivity”.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853